Citation Nr: 1511281	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in April 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In April 2012, the Board issued a decision that denied the Veteran's claim.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in September 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In the Joint Motion, the parties indicated that this case may have been affected by an invalidated rule relating to the duties of the Acting Veterans Law Judge that conducted the April 2011 hearing.  The parties therefore requested that the case be remanded "to the Board for a new decision and, should [the Veteran] request it, a new hearing."  See Joint Motion page 4.

In an October 2013 Order, the Court vacated the Board's April 2012 decision and remanded the matter for readjudication in light of the Joint Motion.

In order to comply with the Joint Motion, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In May 2014, the Veteran requested that he be scheduled for a new hearing.
 
The Veteran subsequently testified at a hearing conducted by the undersigned in October 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

Following the October 2014 hearing, the Veteran submitted additional evidence to the Board.  The RO has not considered this evidence; however, the Veteran has waived consideration of such evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014).


FINDING OF FACT

The currently demonstrated osteoarthritis and patellofemoral chondromalacia of the right knee is shown as likely as not to have had its clinical onset during the Veteran's active duty service. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his osteoarthritis and patellofemoral chondromalacia of the right knee is due to injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  

In this case, the Veteran was diagnosed with osteoarthritis of the right knee during an October 2009 VA examination.  He has also been diagnosed with patellofemoral chondromalacia of the right knee.  See a May 2011 private MRI report.  A current disability has therefore been demonstrated. 

The Veteran's service treatment records document that he injured his right knee while on active duty.  An in-service injury has therefore been demonstrated. 

With respect to the nexus requirement, after conducting a clinical examination and a review of the claims file, the October 2009 VA examiner opined that the Veteran's right knee condition "is less likely as not caused by or a result of" his in-service injury. 

Following the September 2013 Joint Motion, the Veteran submitted a private nexus opinion which indicated that his current right knee disability "began when he first injured it on active duty."  See the December 2014 statement from O.C., M.D.

Based on its review of the entire record, including the recently submitted private nexus opinion, the Board finds the evidence to be in relative equipoise in showing that the current osteoarthritis and patellofemoral chondromalacia of the right knee as likely as not had their clinical onset during the Veteran's active duty service. 

In resolving all reasonable doubt in the Veteran's favor, service connection for osteoarthritis and patellofemoral chondromalacia of the right knee is warranted.


ORDER

Service connection for osteoarthritis and patellofemoral chondromalacia of the right knee is granted. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


